THE FOLLOWING ORDER
IS APPROVED AND ENTERED
AS THE ORDER OF THIS COURT:

DATED: October 25, 2019

                                                   G. Michael Halfenger
                                                   Chief United States Bankruptcy Judge



                       UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF WISCONSIN



In re:

         Deaya Starr Wilturner,                       Case No. 19-29564-gmh
                                                            Chapter 13
               Debtor.



    ORDER GRANTING DEBTOR’S MOTION FOR CONTINUATION OF STAY



         The debtor moved for continuation of the automatic stay under 11 U.S.C.

§362(c)(3)(B). Counsel filed a certificate of service indicating that notice of the motion

was served on all parties in interest, and no one objected. The debtor provided an

affidavit demonstrating that this case was filed in good faith as to all creditors.

         Therefore, IT IS ORDERED that the debtor’s motion is granted, and the

automatic stay is extended as to all creditors, pursuant to 11 U.S.C. §362(c)(3)(B).

                                           #####




              Case 19-29564-gmh       Doc 26    Filed 10/25/19     Page 1 of 1
